          Case 7:17-cv-02928-CS Document 28 Filed 11/02/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TAL PROPERTIES OF POMONA, LLC, and
 AVROHOM MANES,
                                                                  17-CV-02928 (CS)
                                         Plaintiffs,
                                                               NOTICE OF MOTION
                     -against-

 VILLAGE OF POMONA, BRETT YAGEL,
 MAYOR OF THE VILLAGE OF POMONA,
 and DORIS ULMAN,

                                      Defendants.


       PLEASE TAKE NOTICE that, upon the Declaration of Avrohom Manes, dated

November 1, 2018, the Declaration of Noreen Shea, dated October 27, 2018, and the Declaration

of Bradley J. Nash, dated November 2, 2018, and the accompanying memorandum of law,

Plaintiffs TAL Properties of Pomona, LLC (“TAL Properties”) and Avrohom Manes (“Mr.

Manes”) will move this Court, at The Hon. Charles L. Brieant Jr. Federal Building and United

States Courthouse, Room 621, 300 Quarropas Street, White Plains, NY 10601-4150, as soon as

counsel may be heard, for an order:

       (1) Granting relief from the order of this Court, dated January 10, 2018, which granted

Defendants’ motion to dismiss the Complaint (the “Order”), and the judgment of dismissal,

entered on January 12, 2018 (the “Judgment”), pursuant to Fed. R. Civ. P. 60(b)(2), based on

newly-discovered evidence, and 60(b)(3), based on Defendants’ failure to provide land and

building records regarding comparable properties in response to Plaintiffs’ FOIL requests;

       (2) Granting leave to amend the Complaint based on the newly-discovered evidence, and

to add additional claims relating to new acts of discrimination against Plaintiffs; and

       (3) Granting such other and further relief to Plaintiffs as the Court deems just and proper.
          Case 7:17-cv-02928-CS Document 28 Filed 11/02/18 Page 2 of 2



       PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule 6.1, any

opposition to this motion is due on or before November 16, 2018, and any reply papers in further

support thereof are due on or before November 23, 2018.

Dated: New York, New York
       November 2, 2018

                                              Respectfully submitted,

                                              SCHLAM STONE & DOLAN LLP

                                        By:          /s/
                                              Bradley J. Nash
                                              26 Broadway, 19th Floor
                                              New York, NY 10004
                                              Phone: 212-344-5400
                                              Fax: 212-344-7677
                                              E-mail: bnash@schlamstone.com

                                              Attorneys for Plaintiffs TAL Properties of Pomona,
                                              LLC and Avrohom Manes

TO:    (By ECF Filing)
       All Counsel of Record




                                                 2
